          Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 1 of 8




                                      KATZMELINGER
                                280 MADISON AVENUE, SUITE 600
                                 NEW YORK, NEW YORK 10016
                                    www.katzmelinger.com


 Katherine Morales                                                             t: 212.460.0047
 Katz Melinger PLLC                                                            f: 212.428.6811
                                                              kymorales@katzmelinger.com

                                     November 15, 2019

Via ECF
Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: Jeffrey Jordan v. Krasdale Foods, Inc.
             Civil Action No. 18-cv-11477-ER

Dear Judge Ramos:

        We are attorneys for the parties in this matter, and we write jointly to seek approval of the
parties’ agreement to settle plaintiff’s claims, which include claims for unpaid overtime wages
under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the New York Labor
Law (“NYLL”); as well as claims for failure to timely pay wages and failure to provide wage
statements and payroll notices pursuant to the NYLL. The parties write to respectfully request that
the Court approve the settlement agreement, a copy of which is attached hereto as Exhibit 1, and
allow the parties to discontinue the matter with prejudice pursuant to Fed. R. Civ. P. 41 (a)(2).

        As the Court is aware, on October 23, 2019, the parties attended a pre-motion conference
before Your Honor regarding Plaintiff’s application for a motion to compel the enforcement of the
alleged agreement to settle this matter for $100,000.00 as well as to obtain the Court’s approval of
the same. Dkt. No. 15. At the pre-motion conference, Plaintiff was granted leave to file a motion
to approve the settlement agreement and compel enforcement of the same (the “Potential Motion
to Compel”). The parties request that the scheduling order for the briefing of the Potential Motion
to Compel dated October 23, 2019 be adjourned sine die pending a determination of this
application.

           1. Background

       This matter arises out of Jeffrey Jordan’s (“Jordan” or “Plaintiff”) employment with
Krasdale Foods, Inc. (“Krasdale” or “Defendant”).
             Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 2 of 8
                                                                                                 Hon. Edgardo Ramos
                                                                                                  November 15, 2019
                                                                                                              Page 2

        On December 10, 2018, Plaintiff filed a putative collective action complaint against
Defendant, asserting claims for unpaid overtime wages pursuant to the FLSA and NYLL as well
as claims for failure to timely pay wages and failure to provide wage statements and payroll notices
pursuant to NYLL.

       On February 14, 2019, the Court referred this matter to mediation and ordered the parties
to produce certain discovery in anticipation of the mediation. On June 18, 2019, the parties
attended a mediation session with a Court-appointed mediator Martin Siegel. Although the parties
were ultimately unable to reach an agreement at the mediation, the parties continued to explore the
prospect of settlement thereafter, with the help of Mr. Siegel. On August 13, 2019, Mr. Siegel
relayed Defendant’s final offer of $100,000.00 to Plaintiff, and Plaintiff accepted said offer on
August 14, 2019. However, soon thereafter the parties had major disagreements over the remaining
terms of the settlement agreement and disagreed as to whether an enforceable agreement had been
formed by the parties when Plaintiff accepted Defendant’s final offer of $100,000.00.

       In an effort to avoid protracted litigation and expensive motion practice, following the pre-
motion conference before Your Honor, the parties once again explored the prospect of settlement
and ultimately reached an agreement to resolve this action, including the Potential Motion to
Compel. The parties agreed to settle this matter for the total sum of $95,000.00 (the “Settlement
Agreement”). 1

       As explained in further detail below, the parties respectfully aver that the parties’ proposed
Settlement Agreement is fair, reasonable, and equitable.

             2. Plaintiff’s Wage and Hour Claims

        Plaintiff alleged that he was employed by Defendant as a warehouse supervisor from in or
around 2008 until on or around August 14, 2018. Plaintiff alleges that his duties as warehouse
supervisor included, inter alia, opening and closing Defendant’s warehouse at the start and end of
his workday; collecting payments from Defendant’s truck drivers; operating a forklift; overseeing
the work of union laborers; loading and unloading trucks; and sweeping, power hosing, and
mopping Defendant’s warehouse. Plaintiff also claimed that throughout his employment, he
reported to Defendant’s warehouse manager and that he did not have the authority to hire, fire, or
discipline employees, nor was his recommendation requested or considered in hiring, firing, or
disciplining employees. Based on his duties as a warehouse supervisor, Plaintiff alleged that he


         1
           Since the Settlement Agreement is less than the amount in the potential agreement at issue in the Potential
Motion to Compel the parties wanted to advise the Court that to avoid protracted litigation and motion practice a
second agreement was agreed to by the parties. (the “Second Agreement”). The Second Agreement does not affect
any of the claims asserted by Plaintiff in this matter nor is it contingent upon the Court’s approval of the parties’
Settlement Agreement in this matter and as such the parties do not believe it falls under the purview of Cheeks. Should
the Court deny approval of the Settlement Agreement, there will be no effect on the Second Agreement. Although
the parties have not submitted a copy of the Second Agreement, nor do they believe it is necessary for the Court to
review, in an effort to provide as much transparency as possible, the parties are prepared to submit the Second
Agreement to the Court for an in camera review should Your Honor deem it necessary.
           Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 3 of 8
                                                                                   Hon. Edgardo Ramos
                                                                                    November 15, 2019
                                                                                                Page 3

was a non-exempt employee pursuant to the FLSA and NYLL, entitled to overtime wages for all
hours worked in excess of forty (40) per week.

        Plaintiff alleged that he worked approximately 52.75 hours per week from in or around
August 2012 to in or around August 2016; 43.75 hours per week from in or around September
2016 until in or around July 2017; and 59.75 hours per week from in or around August 2017 until
in or around August 2018. Although Plaintiff alleged that he regularly worked more than forty (40)
hours per week, Defendant failed to compensate him with the requisite overtime wages.
Specifically, Plaintiff alleged that Defendant compensated him with a fixed annual salary, which
ranged from $51,000.00 per year to $58,093.00 per year, regardless of the number of hours that
Plaintiff worked per week. Plaintiff also alleged that Defendant failed to provide him with the
requisite payroll notices and wage statements as required by NYLL §§ 195(1) and (3), respectively.

           3. The Defenses Asserted by Defendant

         Defendant believes that Plaintiff’s claims in this matter are without merit, and that, as an
exempt employee under state and federal law, Plaintiff has no entitlement to overtime pay in the
first place. In addition, the Company disputes the number of overtime hours that Mr. Jordan claims
to have worked. First, all of Krasdale’s warehouse supervisors are exempt under the FLSA’s
executive exemption because they customarily and regularly direct the work of approximately 8
to 14 employees and have the authority to, and do in fact, counsel and discipline their direct reports,
evaluate their performance, consistently appraise employees’ productivity and efficiency, enter
information into computer programs which are accessible only by managerial-level employees,
distribute assignments to each employee, inform Krasdale’s payroll department if and when
employees work overtime so that they are properly compensated, enforce Krasdale policies, and
ensure safe working conditions. Second, all warehouse supervisors, including Plaintiff, also
qualify for the administrative exemption under the FLSA because their primary duty is the
management of the warehouse, which requires the exercise of discretion and independent judgment
with respect to matters of significance. As a warehouse supervisor, Mr. Jordan was responsible
for regularly submitting assignment reports (wherein he would assign the tasks described above to
each of his direct reports), submitting Employee Incident Reports, disciplining the employees he
supervised when necessary, informing Krasdale’s payroll department of any overtime hours
worked by these employees, escalating issues to Krasdale management when appropriate, and
enforcing company policies and procedures. Mr. Jordan was also responsible for utilizing a
number of computer programs, many of which could be accessed only by supervisory-level
personnel. Mr. Jordan was responsible for using one such program to enter information indicating
which assignments he allocated to each employee for that shift, which forklift-specific tasks he
expected the employees to prioritize on that shift, and whether any attendance or productivity
violations occurred during the shift. The Company also included Mr. Jordan on its list of
“authorized supervisors,” meaning Mr. Jordan could be contacted by Krasdale’s alarm company
in case of an emergency, and Mr. Jordan was entrusted with keys to the warehouse. For these
same reasons, Plaintiff (as well as the other warehouse supervisors) is exempt from the overtime
provisions of the NYLL because he qualifies for both the executive and administrative exemption
of the NYLL, and was paid in excess of the then applicable minimum salary level necessary for
exempt status. Although Plaintiff appears to contend he does not qualify for the executive
exemption because his duties were not supervisory in nature and involved non-exempt tasks such
           Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 4 of 8
                                                                                    Hon. Edgardo Ramos
                                                                                     November 15, 2019
                                                                                                 Page 4

as operating forklifts, loading and unloading trucks, and sweeping, power hosing, and mopping
the warehouse, such work belonged exclusively to the bargaining unit employees, and if warehouse
supervisors were performing bargaining unit work with any regularity or for any periods of long
duration, Krasdale surely would have received numerous grievances from the union. Indeed, on
the few occasions that Mr. Jordan performed bargaining unit work, the union immediately reported
it to Krasdale’ s upper management and Mr. Jordan was reprimanded. Moreover, even if Plaintiff
performed non-exempt work, it occurred so infrequently that it would not be considered their
“primary duty.” See 29 CFR §541.700(a) (Department of Labor (“DOL”) regulations define
“primary duty” as the “principal, main, major or most important duty that the employee
performs”). Further, even if such work occurred frequently, the DOL regulations provide that
“[t]ime alone . . . is not the sole test, and nothing in this section requires that the exempt employees
spend more than 50 percent of their time performing exempt work.” 29 CFR §541.700(b). Here,
the warehouse supervisors’ principal and most important job duty is management of the warehouse
and supervision of the union employees and non-union clerks. This is an exempt position.

           4. The Settlement Amount Accounts for Litigation Risk and Compensates Plaintiff
              for Substantial Alleged Damages

        Based on his recollection of work hours and compensation, Plaintiff estimated that his
alleged damages amounted to approximately $144,378.53 in unpaid overtime wages; $144,378.53
in liquidated damages; and $10,000.00 in wage statement and payroll notice violations, for a total
of $298,757.06 in alleged damages due to Plaintiff, exclusive of interest, costs, and attorneys’ fees.

        However, as further discussed in Section 2 and 3 above, the parties continue to express
completely opposing views as to whether Plaintiff was entitled to any overtime wages throughout
his employment with Defendant. Plaintiff claims that he was a non-exempt employee pursuant to
the FLSA and NYLL while Defendant alleges that Plaintiff was exempt from the overtime
requirements of the FLSA and NYLL under the executive and/or administrative employee
exemptions. Moreover, Plaintiff adamantly alleged that he regularly performed the manual duties
of the employees he was supposed to oversee while Defendant maintained that Plaintiff’s primary
duties remained directing and overseeing the work of various employees. Despite the parties’
opposing views on the likely outcome of this matter, the parties understand that the complex factual
issues in this matter would likely require a trial, and that each party would expend significant time
and costs to proceed through formal discovery and prepare for trial. Moreover, with such
uncertainty on both sides, the risk to Defendant of a substantial judgment against it, the risk to
Plaintiff of failing to prevail on all of his claims, and the fact that the settlement amount represents
a significant portion of Plaintiff’s alleged damages, the amount agreed to by the parties represents
a fair and reasonable settlement at such an early stage of the litigation.

       The Proposed Settlement Should Be Approved

           1. The settlement amount is fair and reasonable

       The parties’ proposed settlement agreement warrants approval as it is fair, reasonable, and
equitable. Indeed, the agreement reflects a reasonable compromise of Plaintiff’s wage and hour
claims rather than a mere waiver of statutory rights brought about by Defendant’s overreaching.
          Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 5 of 8
                                                                                  Hon. Edgardo Ramos
                                                                                   November 15, 2019
                                                                                               Page 5

Here, there is no doubt that the settlement did not come about because of “overreaching” by
Defendant. To the contrary, Plaintiff is represented by competent counsel and the settlement
amount, $95,000.00, results in a recovery to Plaintiff of $63,002.77, after expenses and proposed
attorneys’ fees. This sum is fair and reasonable given the early stage at which the settlement was
reached; the time and costs associated with continued ligation; and the risk that Plaintiff would not
prevail on all of his claims after a trial.

           2. The settlement agreement was the result of arm’s length negotiations by the parties

         The proposed settlement is also the product of negotiation between parties represented by
competent counsel and with the assistance of Court ordered mediation. Plaintiff and Defendant
hold opposing views on the merit and value of Plaintiff’s claims; however, the arm’s length
bargaining between the represented parties, along with the information uncovered prior to and
during the mediation and the assistance of a mediator, weighs in favor of finding the settlement
reasonable. Moreover, nothing in the record before the Court indicates that the proposed settlement
has been achieved through fraudulent or collusive conduct. Through informal discovery, the
parties have gathered and exchanged information relevant to the claims and defenses in this matter
and can therefore accurately assess the strengths and weaknesses of the asserted claims and their
respective positions. See, e.g., Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365
(S.D.N.Y. 2013) (“In considering whether a settlement is fair and reasonable, the principal
question is whether the agreement reflects a ‘reasonable compromise of disputed issues [rather]
than a mere waiver of statutory rights brought about by an employer’s overreaching’”) (citation
and internal quotation marks omitted); Aponte v. Comprehensive Health Mgmt., Inc., 2013 U.S.
Dist. LEXIS 47637, at *12 (S.D.N.Y. Apr. 2, 2013) (courts typically “regard the adversarial nature
of a litigated FLSA case to be an adequate indicator of the fairness of the settlement”) (citation
and internal quotation marks omitted). Furthermore, since Plaintiff is no longer employed by
Defendant, coercion is unlikely. See, e.g., Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335
(S.D.N.Y. 2012); Cisneros v. Schnipper Rest. LLC, 2014 U.S. Dist. LEXIS 2111, at *2-3 (S.D.N.Y.
Jan. 8, 2014) (“Although the FLSA places strict limits on an employee’s ability to waive claims .
. . for fear that employers would [otherwise] coerce employees into settlement and waiver, these
concerns are not as relevant when the plaintiffs no longer work for the defendant, as is the case
here”) (citation and internal quotation marks omitted).

        Additionally, after weighing the factors, the settlement should be allowed to proceed, as:
(i) Plaintiff’s alleged injuries will not recur as Plaintiff is no longer working for Defendant; (ii)
Defendant strongly contests Plaintiff’s allegations and estimation of damages; and (iii) continuing
to develop the record will only serve to enlarge costs on both sides and will not serve any useful
purpose. Wolinsky v. Scholastic Inc., 900 F. Supp. 2d at 335-36.

           3. Plaintiff’s counsel’s fees are reasonable

        Lastly, Plaintiff and his counsel maintain that the proposed amount of attorneys’ fees is
also fair and reasonable, as Plaintiff’s counsel’s own compensation does not adversely affect the
extent of the relief obtained by counsel on behalf of Plaintiff. See Wolinsky, 900 F. Supp. 2d at
336-37; Cisek v Natl. Surface Cleaning, Inc., 954 F. Supp. 110, 111 (S.D.N.Y. 1997) (finding that
the sum sought by plaintiffs’ counsel was reasonable, the settlement was untainted by conflict of
            Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 6 of 8
                                                                                                  Hon. Edgardo Ramos
                                                                                                   November 15, 2019
                                                                                                               Page 6

interest and there was “no reason to conclude that plaintiffs’ counsel benefited at the expense of
their clients”). Thus, the settlement does not favor Plaintiff’s counsel over Plaintiff.

        Under the proposed agreement, Plaintiff’s counsel would recover $495.84 2 as
reimbursement for costs and expenses and $31,501.39 in fees. Plaintiff’s contingency fee
engagement agreement provides that Plaintiff’s counsel is entitled to recover, out of Plaintiff’s
settlement amount, fees totaling one-third of the net amount of any monies recovered on behalf of
Plaintiff, after deducting costs and expenses. This fee should be approved, as “[a]n award of one
third of the fund is consistent with what reasonable, paying clients pay in contingency employment
cases.” Flores v. Anjost Corp., 2014 U.S. Dist. LEXIS 11026, at *25 (S.D.N.Y. Jan. 28, 2014); see
also Rangel v. 639 Grand St. Meat & Produce Corp., 2013 U.S. Dist. LEXIS 134207, at *4
(E.D.N.Y. Sept. 19, 2013) (“Pursuant to plaintiff's retainer agreement with counsel, the fee is one-
third of the settlement amount, plus costs. This fee arrangement is routinely approved by courts in
this Circuit.”). The proposed fee award of one third should also be approved because it was
consensual and agreed to by Plaintiff. See Mireku v. Red Vision Sys., Inc., 2013 U.S. Dist. LEXIS
172102, at *10 (S.D.N.Y. Dec. 6, 2013) (amount of fees “is of little consequence when fees are
consensual”) (citation and internal quotation marks omitted).

        Plaintiff’s counsel has spent a total of 94.2 hours on this matter, as follows: Kenneth Katz,
18.8 hours; Nicole Grunfeld, 2.8 hours; Adam Sackowitz, .4 hours; Katherine Morales, 71.4 hours;
and Nicola Ciliotta, .8 hours. 3 Plaintiff’s counsel’s hourly rates - $425.00, $375.00, $300.00,
$275.00, and $275.00, respectively - are reasonable based on their experience and are in line with
the rates charged by attorneys in this district. See Sakiko Fujiwara v. Sushi Yasuda Ltd., 58 F.
Supp. 3d 424, 437 (S.D.N.Y. 2014) (“Courts in this District have determined in recent cases that
a fee ranging from $250 to $450 is appropriate for experienced litigators in wage-and-hour cases.”)
(internal quotation marks and citation omitted).

         Mr. Katz is the sole member of Katz Melinger PLLC, a boutique firm with substantial
experience representing plaintiffs in wage and hour matters. Mr. Katz earned his B.A. in 2000
from the State University of New York at Albany, and his J.D. in 2003 from Hofstra University
School of Law, with an award recognizing his achievements in the employment law field. Mr.
Katz was admitted to practice in the courts of New York in 2004, and has focused his practice in
litigation since 2003.

        Ms. Grunfeld has been the senior associate at Katz Melinger PLLC for more than five
years. She earned her B.A. in 1998 from Yale University, and her J.D. in 2004 from New York
University School of Law. Ms. Grunfeld was admitted to practice in the courts of New York in
2005, is an active member of the New York chapter of the National Employment Lawyers’
Association, and has focused primarily on plaintiffs’ employment matters for more than ten years.

       Mr. Sackowitz earned his B.S. from Cornell University in 2009 and his J.D. from the
University of California at Los Angeles School of Law in 2014. Mr. Sackowitz was admitted to

2
  The costs and expenses are as follows: $400.00 for the filing fee; $84.84 for the transcript of a court proceeding;
and $11.00 for travel expenses.
3
  Plaintiff’s counsel has not submitted time records along with this letter. However, Plaintiff’s counsel is prepared to
submit said time records upon the Court’s request.
           Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 7 of 8
                                                                                     Hon. Edgardo Ramos
                                                                                      November 15, 2019
                                                                                                  Page 7

the Bars of the states of California in 2014, New York in 2015, and New Jersey in 2016, and has
focused his practice on employment law for more than three years.

       Ms. Morales earned her B.B.A. from Pace University in 2014 and her J.D. from
Georgetown University Law Center in 2017, and was admitted to practice in New York in 2018.
Prior to joining the firm, Ms. Morales worked on various employment law matters while
maintaining part-time positions with private law firms, universities, and nonprofits.

         Mr. Ciliotta earned his B.A. from Vanderbilt University in 2015 and his J.D. from Penn
State Law School in 2018, and was admitted to practice in New York in 2019. Since joining the
firm in 2018, Mr. Ciliotta has focused his practice exclusively on employment law matters.

        The $31,501.39 fee sought by Plaintiff’s counsel is slightly above their “lodestar” amount
of $29,015.00, resulting in a multiplier of 1.09, which falls well within the range of reasonable
multiplier. See e.g. Hernandez v. Merrill Lynch & Co., 2013 U.S. Dist. LEXIS 42681, at *27-28
(S.D.N.Y. Mar. 21, 2013) (approving a 3.8 multiplier and collecting cases). As set forth herein,
Plaintiff’s counsel negotiated a highly favorable settlement for Plaintiff, in which Plaintiff
recovered a significant portion of his alleged compensatory damages, which were strongly
contested by Defendant, at an extremely early stage of the lawsuit. Moreover, by reaching a
settlement with Defendant, Plaintiff avoids the risks of either receiving an unfavorable outcome in
this matter or, if Plaintiff prevails in his claims, attempting to enforce a judgment against
Defendant. Furthermore, the agreement provides that Plaintiff will receive the entire settlement
amount in one lump sum payment shortly after the Court approves the terms of the settlement
agreement, which is highly favorable for Plaintiff.

        Additionally, we respectfully note that Plaintiff’s counsel routinely recovers awards of
attorneys’ fees well below its lodestar amount in similar cases that do not settle as quickly or on
such favorable terms. This risk, which is inherent in cases in which counsel agrees to represent a
client on a contingency basis, necessarily warrants that counsel occasionally recover attorneys’
fees in excess of its lodestar amount. See e.g. Chamoro v. 293 3rd Cafe Inc., 2016 U.S. Dist.
LEXIS 136101, at *12 (S.D.N.Y. Sept. 30, 2016) (approving a 1.38 multiplier of the lodestar based
on “(1) the quality of the representation, (2) the magnitude of the settlement award, (3) the time
and effort Plaintiffs’ counsel spent litigating this action and securing settlement, and (4) the
considerable risk involved with taking this case on a contingency fee basis”). This is particularly
true where, such as here, Plaintiff voluntarily agrees, both at the time of settlement and at his initial
engagement of counsel, to a reasonable one-third fee arrangement; and (b) there are no absent class
members whose interests are impacted by the fee arrangement without their explicit consent. See
e.g., Rangel, 2013 U.S. Dist. LEXIS at *4 (“While attorney's fees in FLSA settlement agreements
are subject to court approval for reasonableness, there is a greater range of reasonableness where,
as here, the parties have settled on the fee through negotiation”) (citations and internal quotation
marks omitted); see also Detroit v. Grinnell Corp., 560 F.2d 1093, 1099 (2d Cir. 1977)
(determining that the Court is to act as a fiduciary who must serve to protect the rights of absent
class members) (citations and internal quotation marks omitted).
          Case 1:18-cv-11477-ER Document 21 Filed 11/15/19 Page 8 of 8
                                                                               Hon. Edgardo Ramos
                                                                                November 15, 2019
                                                                                            Page 8

       Accordingly, the parties respectfully request judicial approval of the parties’ proposed
settlement agreement, and further request to be allowed to submit a stipulation of discontinuance
with prejudice as to Plaintiff consistent with the requirements of Fed. R. Civ. P. 41(1)(a)(ii).

                                               Respectfully submitted,

                                                /s/ Katherine Morales
                                                Katherine Morales, Esq.
                                                Katz Melinger PLLC
                                                280 Madison Avenue, Suite 600
                                                New York, New York 10016
                                                (212) 460-0047
                                                kymorales@katzmelinger.com
                                                Attorneys for Plaintiff
